Interim Decision #2939

MATTER OF LUNA

In Visa Petition Proceedings
A-24616710
Decided 6' Board April

26, 1983

(1) New York will recognize, as a matter of comity, a divorce rendered in the Dominican
Republic where the Dominican court's jurisdiction was based on the domicile of one of
the parties.
(2) Henceforth, a pronouncement of a divorce for cause by an official of theCivil Registry
of the Dominican Republic, unless irregular on its face, will be accepted as prima facie
OVidOlnei, of compliance with the time and notice requirements of Dominican divorce law.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

Ronald LeFevre
Appellate Trial

Antonio C. Martinez, Esquire
324 West 14th Street
New York, New York 10014

Attorney

Br: fillihollan, Chairman; Maniatis, Dunne, Mont, and Vacca, Board Members

The lawful permanent resident petitioner applied for visa preference
classification for the beneficiary as her spouse under section 203(a)(2) of
the Irntnigration and Nationality Act, 8 U.S.C. 1153(a)(2). In a decision
dated July 18, 1982, the District Director denied the petition. The peti-

has appealed. The appeal will be sustained_
The petitioner is a 27-year-old female, a native and citizen of the
Dominican Republic. She was admitted to the United States for permanent residence on December 29, 1974, at New York, New York. The
beneficiary is a 27-year-old native and citizen of the Dominican Republic.
The petitioner and beneficiary were married to each other in New York
City on December 29, 1978. Both the petitioner and the beneficiary
were previously married. To establish the legal termination of their
prior marriages, the petitioner submitted copies of divorce decrees and
pronouncements from the Dominican Republic purporting to terminate
each of them.
The District Director denied the petition on the ground that the
petitioner's marriage is invalid because the beneficiary's divorce in the
Dominican Republic would nut be recognized by the state of New York
because the benefiCiary did not appear in the proceedings before the

tioner

385

Interim Decision #2939
Dominican Court in person or through counsel, but that judgment was
entered against him' by default. The District Director relied upon our
decision in Matter of Rodriguez, 15 I&N Dec. 227 (BIA 1975).
The District Director correctly noted that the validity of i marriage
generally is determined according to the law of the place of celebration.
Matter of Gamero, 14 I&N Dec. 674 (BIA 1974); Matter of Levine, 13
I&N Dec. 244 (BIA 1969); Matter of P , 4 I&N Dec. 610 (BIA; A.G.
1952). Thus, the validity of the petitioner's present niarriage to the
beneficiary depends upon whether New York would recognize the
Dominican divorce purporting to terminatd the beneficiary's prior
marriage.
The general rule is that a decree of divorce valid where rendered is
valid everywhere and will be recognized either under the "full faith and
credit" clause of the United States Constitution, or in the case of divorces
rendered in foreign countries, under the principle of comity, provided
that recognition would not contravene public policy. 27B C.J.S., Divorce,
sections 326-333 (1959). A foreign court must have jurisdiction to render
—

a valid decree, and the applicable tests of jurisdiction are ordinarily

those of the 'United States, rather than of the divorcing country, and a
divorce obtained in a foreign country will not normally be recognized as
valid if neither of the spouses had a domicile in that country, even
though domicile is not a requirement for jurisdiction under the divorcing
country's laws. 24 Am.Jur.2d, Divorce and Separation, sections 964-65
(1966); Annot., 13 A.L.R.3d 1419 (1967).
The domicile of the parties has long been recognized as the primary, if
not the exclusive, basis for the judicial power to grant a divorce. See
Williams v. North Carolina, 317 U.S. 287 (1942); Williams v. North
Carolina, 325 U.S. 226 (1945). New York recognizes divorces rendered
in foreign countries based on domicile of one of the parties. Sorensen v.
Sorensen, 219 App. Div. 344, 220 N.Y.S. 242 (1927); Quintana v.
Quintana, 101 N.Y.S.2d 593 (1950); see also Annot., supra,
New York, unlike many other states in the United States, will recognize a divorce decree rendered in a foreign country not based on domicile of either of the parties provided there is some physical presence on
the part of at least one party within the jurisdiction of the court rendering the divorce, and some type of appearance or submission to jurisdiction by the other party. Rosenstiel v. Rosenstiel, 16 N.Y.2d 64, 262
N.Y.S.2d 86 (1965), cert. denied, 383 U.S. 943, cert. denied, 384 U.S.
971 (1966); see also Matter of Rodriguez, supra; Matter of Li Ganoza, 15
I&N Dec. 593 (BIA 1976); Matter of Moncayo, 14 I&N Dec. 472 (BIA
1973).
With respect to the beneficiary's divorce, the record contains a decree
of divorce entered on A ugnst 15, 1978, purporting to grant a divorce on
grounds of incompatibility of character to Gisela Pena Hernandez
PRa

Interim Decision #2939
(plaintiff), "Dominican, of legal age, married,, dressmaker, residing in
Santiago . . . against her legitimate husband Mr. Leoncio Dania Luna
Castro, personal circumstances unknown, who did not appear at the
hearing in spite of having been legally summoned . . . ." The judgment
further reflects that the parties were married in the municipality of
Tenares on July 3, 1976. Thus, it is clear from the judgment that the
beneficiary's divorce was based on the domicile of the plaintiff in that
action. Therefore, the District Director was in error in relying upon
Matter of Rodriguez, supra, which pertains only to divorces granted in
foreign countries not based on domicile of the parties.
We now turn to the question whether the beneficiary's divorce was
timely pronounced under Dominican law. Article 17 of the Dominican
law of divorce, Law 1306-bis, Civil Code of the Dominican Republic,
requires the spouse who obtains a divorce for cause to have the divorce
pronounced and registered by an official of the Civil Registry within 2
months. Under Article 19 of that law, a plaintiff who fails to have the
divorde pronounced and registered by an official of the Civil Registry
loses the benefits of the divorce_ Since 1976 we have examined Dominican divorces for compliance with the requirement for timely pronouniemerit. We have made our decisions based on the evidence submitted by
petitioners (Matter of Brantigan, 11 I&N Dee. 493 (BIA 1966); Matter
of Annang, 14115iN Dec. 502 (BIA 1973)) and the law as provided by the
United States Library of Congress. We have been frustrated in this
endeavor by incomplete translations of the law (Matter of Tagle, 15
I&N Dec. 595 (BIA 1976)); inaccurate translations of the law (Matter of
Hann, 18 I&N Dec. 59 (BIA 1981) and Matter of Hann, 18 I&N Dec.
196 (BIA 1982)); poor quality translations of official documents (Matter
of Lucero, 16 I&N Dec. 674 (BIA 1979)); and piecemeal presentation of
the various provisions of Dominican law pertaining to this issue. Matter
of Harm, supra; Matter of Zorrilla, 18. I&N Dec. 378 (BIA 1983).
The result has been frequent modification of precedent decisions based
on the new information. Recently, we have held that the 2-month time
period for pronouncement of a Dominican divorce for cause, referenced
in Articles 17 and 19, begins to run from the expiration of the 2-month
time allowed for appeal, which begins to run from the time the defendant is notified of the judgment. Matter of Zorrilla, supra. In other
words, in order for such a divorce to be valid, it must be pronounced and
registered between 61 and 120 days from the date the defendant is
notified of the judgment of divorce.
The record in this case does not reflect the date the defendant was
notified of the judgment. Therefore, we cannot determine the period
within which the divorce must have been pronounced. Further, of
approximately 100 eases presently pending before the Board which will
turn on the validity of a Dominican divorce, none contains documents
387

Interim Decision #2939
establishing this date. While it is possible that all of these divorces are
invalid because they were untimely pronounced, we doubt it because
most of them were pronounced within 120 days from the date judgment
was rendered, which would make it mathematically impossible for them
to have been pronounced late under Article 19, even assuming the defendant was notified of the judgment on the day it was rendered. We think
the explanation for the absence of the date of notification in all these
cases is that the pronouncement of a divorce is generally accepted in the
Dominican Republic as evidence of compliance with the time requirements for such pronouncementsA translation provided to us by the Library of Congress reflects that
Article 17 of the Dominican law of divorce provides:
Art. 17. The spouse who obtained a divorce judgment issued by a court of last instance
of a judgment which has become final, except if an appeal on cessation which.suspends
the effects of the judgment has been Bled, is under the obligation to appear before the
Official of the Civil Registry, within two months, in order to have the divorce prdmaimed and the judgment registered in the Office of the Civil Registry, provided the
other party is summoned by the bailiff in order that ho (oho) may appear before the
Official of the Civil Registry to hear the pronouncement of the divorce.
Para. The Official of the Civil Registry shall not pronounce the divorce nor transcribe
the judgment unless the formalities provided for in article 548 of the Code of Civil
Procedure have been complied with and evidence that the other party was mullioned to
appear to hear the pronouncement adt as provided above in this article is presented [to
him]. The Official of the Civil Registry which pronounces a divorce without complying
with the above provisions shall be subject to dismissal [from his employment] without
prejudice to the civil liability that may exist.

Article 548 provides:
Art. 548. Judgments declaring the suspension to an act of opposition, the cancellation of
the registration of a mortgage, payments or anything that must be executed by a third
party of against the latter, shall not be executable by said third parties of against them,
even after the term of appeal is lapsed , unless the attorney of the party executing the
judgment issues a certificate stating the date on which the defeated party was, notified
of the judgment, and upon issuance by the court clerk of a statement to the effect that

the judgment of the court is neither opposed nor has been appealed.

The "Pam." of Article 17 quoted above provides that the official of the
Civil Registry shall not pronounce or transcribe a judgment of divorce
unless there has been compliance with Article 548. In the context of
Article 17, the "third party" referenced in Article 548 is the Official of
the Civil Registry who is called upon to pronounce and register a divorce.
Article 548 prohibits "execution" (pronouncement in this instance) by
that official without proof of the date the defendant was notified of the
judgment and a statement from the clerk of court to the effect that the
judgment is not opposed and has not been appealed.
Thus, these two provisions combine to require that the Official of the
Civil Registry have, before pronouncing a divorce, the evidence neces388

Interim Decision #2939
sary to determine compliance with the time and notice requirements for
pronouncements of divorces. In view of his official position and the fact
that the statute requires that he have the evidence, presumably he will
not pronounce a divorce where that evidence does not establish compliance with the time and notice requirements of the law. Therefore,
henceforth, we will accept a prciouncement of a divorce by an official of
the Civil Registry, unless irregular on its face, as prima facie evidence

of compliance with the time and notice requirements of Dominican divorce
law. Of course it can be rebutted if the Service has evidence of failure to
comply with these requirements.
In this case, the record reflects that the beneficiary's divorce was
pronounced on November 21, 1978, 98 days from the time the judgment
was rendered. The, pronouncement is not irregular on its face, and there
is no evidence of record which suggests that it was untimely. Therefore,
we will accept it.
With respect to the petitioner's prior divorce, the record contains a
judgment of divorce entered on February 18, 1976, granting Modesto
Antonio Ramirez Lugo and Emma Ramona Fernandez Fabre a divorce
on grounds of mutual consent. The judgment reflects that both spouses
were Dominican and domiciled in Santiago, Dominican Republic. The
judgment also reflects that their attorney appeared at the hearing in
their behalf. Thus, the petitioner's mutual consent divorce was also one
based on domicile. The record reflects that it was pronounced on March
4, 1976. See Matter of Lucero, 16 I&N Dec. 674 (BIA 1979). Therefore,
we conclude that the petitioner's prior divorce would also be recognized,
as a matter of comity, by- the state of New York.
We have reviewed the file and see no other basis upon which the visa
petition might properly have been denied. Accordingly, the appeal will
be sustained and the visa petition will be approved.
ORDER The appeal is sustained and the visa petition is approved.

389

